Name: Commission Regulation (EC) No 206/2002 of 1 February 2002 suspending the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: economic geography;  marketing;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32002R0206Commission Regulation (EC) No 206/2002 of 1 February 2002 suspending the buying-in of butter in certain Member States Official Journal L 033 , 02/02/2002 P. 0003 - 0003Commission Regulation (EC) No 206/2002of 1 February 2002suspending the buying-in of butter in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2),Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream(3), as last amended by Regulation (EC) No 1614/2001(4), and in particular Article 2 thereof,Whereas:(1) Article 2 of Regulation (EC) No 2771/1999 lays down that buying-in by invitation to tender is to be opened or suspended by the Commission in a Member State, as appropriate, once it is observed that, for two weeks in succession, the market price in that Member State is below or equal to or above 92 % of the intervention price.(2) Commission Regulation (EC) No 136/2002 suspending the buying-in of butter in certain Member States(5) establishes the most recent list of Member States in which intervention is suspended. This list must be adjusted as a result of the market prices communicated by the Netherlands under Article 8 of Regulation (EC) No 2771/1999. In the interests of clarity, the list in question should be replaced and Regulation (EC) 136/2002 should be repealed,HAS ADOPTED THIS REGULATION:Article 1Buying-in of butter by invitation to tender as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby suspended in Belgium, Luxembourg, Denmark, Greece, the Netherlands, Austria and Sweden.Article 2Regulation (EC) No 136/2002 is hereby repealed.Article 3This Regulation shall enter into force on 2 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 214, 8.8.2001, p. 20.(5) OJ L 24, 26.1.2002, p. 4.